Citation Nr: 9934688	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for foot pain related 
to fasciitis.

2.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1987 to 
January 1992.  His service included active duty in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In March 1998 the RO denied service connection for foot pain 
related to fasciitis, headaches, adjustment disorder, and 
throat pain as not well grounded.  The RO also denied service 
connection for fatigue, body aches, memory loss and gas 
problems due to an undiagnosed illness.  The veteran filed 
notice of disagreement with this decision in April 1998.  He 
submitted a substantive appeal in August 1998 perfecting only 
the issues of service connection for foot pain related to 
fasciitis, and service connection for fatigue due to an 
undiagnosed illness.  The Board notes that these are the only 
issues that have been properly developed and certified for 
appeal.  Accordingly, the Board will limit its consideration 
to these issues.

The Board further notes that the veteran was scheduled for a 
personal hearing before the Board, but, he failed to appear.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for foot 
pain related to fasciitis is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The medical cause for fatigue has been identified and 
there is no competent evidence or opinion that the veteran 
has fatigue as a manifestation of an undiagnosed illness.  
CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for foot 
pain related to fasciitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Service connection for fatigue due to an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1117, 1118 (West 
Supp. 1999), 5107(b) (West 1991); 38 C.F.R. §§ 3.317, 3.102; 
VAOPGCPREC 4-99 (May 3, 1999); VAOPGCPREC 8-98 
(Aug. 3, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service Medical records reveal no abnormality of the 
veteran's feet or other parts of his musculoskeletal system.  
His psychiatric and neurologic evaluation was normal.  On his 
report of medical history, at the time of release from active 
duty, he indicated that he was in good health and taking no 
medications.

Post-service medical records in May 1996 show x-rays were 
taken of the veteran's right foot.  The veteran reported pain 
in the medial plantar surface.  Findings revealed that the 
bony architecture was normal with normal mineralization, 
anatomic alignment and normal joint spaces.  There was no 
evidence of plantar spur.  The fat planes and subcutaneous 
soft tissues were normal.  The diagnosis was normal right 
foot.

In February 1997 the veteran filed a claim for service 
connection for "Gulf War symptoms" including fatigue, loss 
of concentration, body aches and indigestion problems.  The 
RO issued a Gulf War development letter to the veteran in 
March 1997.  




In a March 1997 statement to the RO, the veteran provided a 
list of problems he stated he had been experiencing that 
included headaches, loss of concentration, feet pain, gas 
problems, body aches, throat pain, weight gain and hair loss.

In March 1997 a buddy who knew the veteran before, during and 
after the Persian Gulf War stated that he has noticed that 
the veteran lacks the same physical stamina he had before the 
Persian Gulf War.  He further stated that the veteran 
complains of chronic body fatigue and loss of memory.

In March 1997 the veteran underwent a VA general medical 
examination for compensation.  A Persian Gulf registry 
examination was also completed.  The veteran reported that he 
had the Anthrax vaccine and took Pyridostigmine Bromide 
tablets for about two weeks.  He stated that he was exposed 
to oil fire smoke quite heavily for several days while in 
Kuwait.  He also stated that he had insect bites, including 
fly and flea bites, none of which required treatment.  He 
reported that he had no health problems while serving in the 
Persian Gulf but that he has had some problems with mild 
fatigue over the last couple of years.  He further reported 
that he is employed full-time with the United States Postal 
Service and misses perhaps one day every other month.  He 
said his weight has increased 30 pounds since leaving the 
service.  The examiner noted that the veteran had no other 
significant ongoing physical problems, no other current 
complaints and no other significant past medical history.  It 
was further noted that he was taking a non-steroidal anti-
inflammatory agent for some apparent right plantar fasciitis.

On examination his blood pressure was 120/76; his pulse was 
82 and regular.  His ear, nose and throat examination was 
unremarkable.  His pupils were equal and extraocular 
movements were intact.  Cranial nerves were intact and his 
thyroid was normal to palpation.  His heart had a regular 
rate and rhythm.  His chest x-ray was normal.  He had good 
muscle strength.  There was no fatigability in any muscle 
groups and no joint abnormalities noted with normal sensory 
motor functioning throughout.  The diagnosis was mild 
fatigability, which the examiner noted, "sounds to be more 
situational and relative to deconditioning."  There was no 
evidence of any other significant ongoing physical health 
concerns.  His registry examination and laboratory data were 
unremarkable with the exception of a slight decrease in 
platelets at 123, and serum protein of 8.7 with 5.2 albumin.

In May 1997 the veteran underwent another VA general medical 
examination for compensation and pension to include all the 
veteran's claimed conditions as his primary complaint in 
March was fatigue.  The medical history on the May report is 
essentially the same as that reported in March.  However, the 
veteran reported that he has had progressive fatigue over the 
last four to five years.  It was noted that he apparently 
attributes the fatigue to working the graveyard shift at the 
post office.  He stated that he feels fatigued at the end of 
his shift.  He sleeps six to eight hours and then feels 
fatigued when he awakens.  He stated he has mild aching of 
his muscles and joints.  He said his main joint pain is 
bilateral foot pain which he has had for about three years.  
He stated that it is difficult for him to participate in 
sports because of the foot pain, which is worse on the right.

Examination results were essentially the same in March and 
May with the exception of some slight posterior calcaneal 
tenderness noted.  There was no muscle tenderness, no joint 
tenderness, no joint swelling or redness of the joints.  
Arches were intact bilaterally.  The examiner's assessment 
was that the veteran reported some fatigability, mild 
myalgias, arthralgias, concentration and memory problems, 
which were also reported as mild.  The examiner stated that 
these symptoms would be attributable to the veteran's current 
work/sleep schedule with no historical or physical evidence 
of any other specified medical conditions to contribute to 
these symptoms.  The examiner further diagnosed mild to 
moderate plantar fasciitis.  The examiner noted that the 
veteran had not missed work because of his problems, but 
avoided prolonged high impact activities primarily because of 
the foot problems.

In January 1998 the veteran underwent VA general medical and 
psychiatric examinations for further evaluation regarding 
possible Persian Gulf health sequelae.  It was noted that the 
veteran has had some problems with fatigue since being in the 
Gulf which were attributed to his work schedule and working 
graveyard shifts.  It was further noted that he was not 
having problems with somnolence and was fully active although 
he avoids sports because of a problem with fasciitis.  The 
veteran reported that he had no body aches other than the 
foot pain related to fasciitis.  He reported some problems 
with decreased attentiveness and memory, but no problems with 
significant sleep disorder.  

The veteran was diagnosed with mild fatigue which, the 
examiner noted, sounds to be related to his work schedule.  
The examiner noted that the veteran did not sound to have any 
pathological or clinically significant fatigue at that time.  
The examiner noted further that the veteran has no myalgias 
or joint problems other than plantar fasciitis for which he 
uses over-the-counter inserts.  He has chronic foot 
discomfort and avoids standing more than a couple of hours 
and avoids all high impact activities because of his foot 
discomfort.  It was further noted that the veteran reports 
mild memory and attention deficits.  He did not appear to 
have any prominent cognitive dysfunction; therefore, such 
deficits may be related to the mild fatigue secondary to his 
altered sleep schedule related to working swing shifts.  
There was no other evidence of physical disorder at present 
and no other symptoms suggestive of Gulf War sequelae.

The psychiatric examination revealed that the veteran had no 
history of formal psychiatric treatment or counseling.  The 
veteran reported that his main problem is right heel 
discomfort and pain.  He also reported that his weight gain 
is largely due to inactivity.  He stated that his general 
energy level is down though not necessarily fatigued or 
tired.  He said he occasionally forgets simple things and 
remembers them later.  On examination, there was no evidence 
of significant current mood disorder or anxiety problems.  
Insight and judgment were fair.  He was diagnosed with mild 
adjustment disorder with depressed mood and a Global 
Assessment of Functioning (GAF) of 75.  The examiner noted 
that the veteran appears to have a mild adjustment problem 
related to the physical limitations imposed by his right heel 
pain though he does not meet the criteria for major 
depression or significant anxiety disorder.



Criteria

Service connection may be established for a disability 
resulting from diseases or injuries which are incurred or 
aggravated during active service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under case law of the 
United States Court of Appeals for Veterans Claims (Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the VA General Counsel has held 
that four elements must be satisfied in order to make a claim 
well grounded.  There must be evidence of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; evidence (lay or 
medical) of the manifestation of one or more signs or 
symptoms of undiagnosed illness; evidence (medical or non-
medical) of objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and evidence (lay or medical) of a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99, at 9-10 (May 3, 1999).  In order to satisfy 
the second and fourth elements for a well-grounded claim, 
there must be "evidence that the illness cannot be attributed 
to any known diagnosis or, at minimum, evidence that the 
illness has not been attributed to a known diagnosis by 
physicians providing treatment or examination."  Id. at 10; 
See 38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3) (1999).

By regulation, VA has determined that "undiagnosed illnesses" 
may include, inter alia, symptoms such as fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms and 
cardiovascular signs or symptoms.  See 38 C.F.R. § 3.317(b).  
However, the symptoms "cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (emphasis 
added).  The VA General Counsel's office (whose opinions are 
binding on the Board, see 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
19.5), has further determined that service connection may not 
be presumptively established under 38 U.S.C.A. § 1117(a) "for 
any diagnosed illness, regardless of whether the diagnosis 
may be characterized as poorly defined."  See VAOPGCPREC 8-98 
(O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 (1998) (emphasis 
added).

In Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.  In making a direct claim for service 
connection, however, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  

Establishing "direct" service connection for a disability 
which has not been shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992) (citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992)).

A well-grounded claim is a plausible claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  


Analysis

I.  Entitlement to service connection for foot pain related 
to fasciitis.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for foot pain 
related to fasciitis must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

In the instant case, there is no in-service treatment or 
diagnosis of a foot condition.  The earliest medical records 
concerning a foot condition are x-rays taken in May 1996, 
more than four years after the veteran's discharge from 
service, and they reveal a normal right foot.  There was no 
record of examination of the left foot.  At the May 1997 VA 
examination the veteran stated that he has had foot pain for 
about three years.  However, the record is devoid of medical 
evidence of treatment or a diagnosis of a foot condition in 
the interim period between separation from service in January 
1992 and May 1996.  Since there is no competent medical 
evidence that the veteran's foot condition was present while 
in service or during any applicable presumption period his 
claim is not well grounded.  Furthermore, continuity of 
symptomatology is not demonstrated by the evidence of record.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997).

A diagnosis of mild to moderate plantar fasciitis was render 
by VA in May 1997.  
Plantar fasciitis was diagnosed in January 1998.  However, 
the medical evidence fails to establish a nexus between the 
veteran's current diagnosis of plantar fasciitis and military 
service.  The veteran has proffered no competent medical 
evidence that his foot disability is linked to service.  
Because the veteran has failed to provide competent evidence 
of a nexus between his current foot condition and military 
service, the Board finds that his claim of entitlement to 
service connection for foot pain related to fasciitis must be 
denied as not well grounded.  

The veteran's assertion that he has had foot pain since his 
Persian Gulf service is insufficient evidence to well ground 
his claim.  While he is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, he, as a lay person, is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any evidence 
that has not already been obtained that would well ground his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim for service connection for foot pain 
related to fasciitis is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


II. Entitlement to service connection for fatigue

The veteran's service medical records contain no complaints 
of fatigue and no diagnosis of any condition productive of 
fatigue.  

Objective medical evidence of record consists of three 
general medical examinations and a psychiatric examination, 
all conducted by VA.  The veteran reported fatigue at the 
time of these examinations and the diagnoses were mild 
fatigability related primarily to his work schedule.  His 
psychiatric evaluation was normal.

In his January 1998 diagnosis, the examiner remarked that the 
veteran's fatigue sounds to be related to his work schedule 
and noted that the veteran did not sound to have any 
pathological or clinically significant fatigue at the time of 
the examination.  Since the veteran's symptoms of fatigue 
have been linked by medical evidence to his sleep and work 
schedule it does not constitute an undiagnosed illness within 
the meaning of laws and regulations providing presumptive 
service connection for undiagnosed illness which become 
manifest following service in Southwest Asia.  See 38 C.F.R. 
§ 3.317(a) (symptoms cannot be attributed to any known 
clinical diagnosis); see also  VAOPGCPREC 8-98 (O.G.C. Prec. 
8-98), 63 Fed. Reg. 56703 (1998).  Accordingly, service 
connection must be denied for this condition on a presumptive 
basis.

Thus, the provisions of 38 C.F.R. § 3.317 relating to 
disability resulting from undiagnosed illness do not apply 
since the fatigue is associated with a diagnosed disorder.  
Because the medical evidence establishes by a preponderance 
that the etiology of fatigue is attributable to a known 
disorder, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.

In Combee, supra the United States Court of Appeals for the 
Federal Circuit held that when a veteran is not entitled to a 
regulatory presumption of service connection for a given 
disability, his claim still must be reviewed to determine 
whether service connection can be established on a direct 
basis.  That is, the material in the claims file must be 
evaluated to determine whether there is at least evidentiary 
equipoise as to the question of whether any currently 
diagnosed condition is related to an illness or injury 
sustained or manifested by the veteran while on active duty.  
Id. at 1044; 38 U.S.C.A. §§ 1113(b), 1118.

After reviewing the evidence, the Board observes that there 
is no competent medical evidence that suggest that the 
veteran's fatigue is related to his period of active military 
service or during an applicable presumption period.  Nor does 
the evidence show a relationship between the veteran's 
fatigue and continuity of symptomatology.  See Savage, supra.  
The earliest diagnosis of record of fatigue is March 1997, 
more than five years following separation from service.  
Since competent medical evidence fails to establish a link 
between the veteran's claimed disability and service the 
Board must find that his claim for service connection for 
fatigue is not well grounded.

The veteran's service buddy stated that the veteran lacks the 
same physical stamina he had before the Gulf War.  He further 
stated that the veteran complains of chronic body fatigue and 
loss of memory.  This lay statement is not competent to prove 
a matter requiring medical expertise.  See Layno v. Brown 6 
Vet. App. 465, 469-470 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  It is the province of trained health 
care professionals to enter conclusions, which require 
medical opinions as to causation, see Jones v. Brown, 7 Vet. 
App. 134, 137 (1994), and, since there is no indication that 
the veteran's buddy has medical expertise, his lay opinion 
does not provide a basis upon which to make a finding as to 
the origin or development of the veteran's condition.  See 
Espiritu v. Derwinski, 2 Vet. App.  492, 494-495 (1992).  In 
the absence of competent supporting medical evidence, 
the veteran's claim of entitlement to service connection for 
fatigue on a direct basis is not well grounded, and must be 
denied.

As the veteran's claim for service connection for fatigue is 
not well grounded the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for foot pain due to 
fasciitis, the appeal is denied.  

Entitlement to service connection for fatigue due to an 
undiagnosed illness is denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

